FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                         May 15, 2015

Mr. Robert B. Dubose                             Ms. Macey Reasoner Stokes
Alexander Dubose Jefferson & Townsend LLP        Baker Botts LLP
1844 Harvard Street                              910 Louisiana Street, One Shell Plaza
Houston, TX 77008                                Houston, TX 77002-4995
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

RE:    Case Number: 13-0552
       Court of Appeals Number: 01-11-00201-CV
       Trial Court Number: 0965221

Style: SHELL OIL COMPANY AND SHELL INTERNATIONAL, E&P, INC.
       v.
       ROBERT WRITT

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Kenneth David Hughes (DELIVERED VIA E-MAIL)
        Mr. James C. Ho (DELIVERED VIA E-MAIL)
        Mr. Chris Daniel (DELIVERED VIA E-MAIL)
        Michael Mukasey (DELIVERED VIA E-MAIL)
        Mr. Christopher Prine (DELIVERED VIA E-MAIL)